Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



C. JESUS JAVIER VALVERDE, 

                            Appellant,

v.

JHON R. (BOB) LEHMAN,

                            Appellee.

§

§

§

§

§

No. 08-04-00133-CV

Appeal from the

171st District Court

of El Paso County, Texas

(TC#2003-3479)




MEMORANDUM OPINION
           Appellant failed to file a brief or a motion for extension of time to file the brief. 
Therefore, we notified the parties of our intent to dismiss the appeal for want of
prosecution unless any party could show grounds for continuing the appeal within ten
days.  No party has responded to our notice.  Accordingly, the appeal is dismissed.  See
Tex. R. App. P. 38.8(a)(1), 42.3(b).
 
                                                                  SUSAN LARSEN, Justice
November 24, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.